DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has failed to show Applicant is in possession of the limitation recited in claims 3 and 11. Specifically, Applicant has fail to disclose how to “fit[ting] a plurality of tangential planes to different regions of the defined 3-D path,” and how to “select[ing] the tangential plane having the best fit with the defined 3-D path,” and how to “generat[ing] the 2-D image 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1 and 4, it is unclear what the metes and bounds of “biometric measurement” are. What is the scope of biometric measurement? What does it include and exclude? 
In re claims 3, 11, 12, it is unclear what the metes and bounds of “optionally wherein …” are. How optional is optionally? Is it required at all for claims 3, 11 and 12? If Applicant intends to further limiting claims 3, 11 and 12, then Applicant needs dependent claims to further limit these claims. 
In re claims 3 and 11, it is unclear what the metes and bounds of “fitting a plurality of tangential planes to different regions of the defined 3-D path; selecting the tangential plane having the best fit with the defined 3-D path” are. Specifically, what is this tangential plane? A tangential plane must be tangent to a curve. Where is this curve 
And what are the metes and bounds of “best fit”? What makes a tangent plane best fit with a 3D path? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 9, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sonnemans et al. (US 2010/0177177, hereinafter Sonnemans ‘177).

In re claim 4, Sonnemans ‘177 teaches wherein the processor arrangement further is adapted to: perform the biometric measurement on an anatomical feature of interest visible within the generated 2-D image slice; and control the display apparatus to display a result of the performed biometric measurement (0037, 0071, 0095). 
In re claim 5, Sonnemans ‘177 teaches wherein the processor arrangement is adapted to control the display apparatus to display a result of the performed biometric measurement by controlling the display apparatus to display the generated 2-D image slice together with said result (0037, 0071, 0095). 
In re claims 6 and 13, Sonnemans ‘177 teaches wherein the processor arrangement is adapted to perform the biometric measurement on an anatomical feature of interest visible within the generated 2-D image slice by (0037, 0071): defining a volume of interest associated with the defined 3-D path; and identifying the anatomical feature of interest within the volume of interest (0064, 0068, 0071, 0075, 0088, 0095). 
In re claims 7 and 14, Sonnemans ‘177 teaches wherein the processor arrangement is adapted to identify the anatomical feature of interest within the volume of interest by: applying a plurality of image filters to the volume of interest; and identifying the anatomical feature of interest based on the filter results obtained by said applying (0035, 0068, 0076). 
In re claim 12, Sonnemans ‘177 teaches performing the biometric measurement on an anatomical feature of interest visible within the generated 2-D image slice; and controlling the display apparatus to display a result of the performed biometric .

Claims 2, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnemans ‘177 alone, or in view of Deforge et al. (US 6,280,387, hereinafter Deforge ‘387).
In re claims 2, 8, 10, it would have been obvious that when Sonnemans ‘177 teaches the 3D dataset obtain from ultrasound scanning, that it is conventional capability of the ultrasound system to have: 2. the processor arrangement is adapted to generate the 3-D ultrasound image from a sequence of 2-D ultrasound images; 8. comprising the ultrasound image processing apparatus of claim 1 and an ultrasound probe for providing the ultrasound image processing apparatus with ultrasound image data for forming the 3-D ultrasound image; 10. further comprising receiving a sequence of 2-D ultrasound images, and generating the 3-D ultrasound image from the sequence of 2-D ultrasound images. 
Furthermore, Deforge ‘387 teaches: 2. the processor arrangement is adapted to generate the 3-D ultrasound image from a sequence of 2-D ultrasound images (col. 4, lines 51-57); 8. comprising [the ultrasound image processing apparatus of claim 1] (taught by Sonnemans ‘177 as shown above) and an ultrasound probe for providing the ultrasound image processing apparatus with ultrasound image data for forming the 3-D ultrasound image (col. 8, lines 5-35; col. 8 line 53-col. 9, line 18); 10. further comprising 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sonnemans ‘177 alone and/or to include the features of Deforge ‘387 in order to use ultrasound system to create 3D ultrasound data. 

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnemans ‘177 alone, or in view of Deforge ‘387, and still further in view of Fu et al. (US 2011/0304619, hereinafter Fu ‘619), or Joshi et al. (US 2013/0127836, hereinafter Joshi ‘836) or Holz (US 2013/0182902, hereinafter Holz ‘902).
In re claims 3 and 11, Sonnemans ‘177 alone, or in view of Deforge ‘387 fail to teach wherein the processor arrangement is adapted to generate a 2-D image slice based on the defined 3-D path by: fitting a plurality of tangential planes to different regions of the defined 3-D path; selecting the tangential plane having the best fit with the defined 3-D path; and generating the 2-D image slice in accordance with the selected tangential plane, optionally wherein the selected tangential plane is further based on a current view orientation. 
Fu ‘619 teaches wherein the processor arrangement is adapted to generate a 2-D image slice based on the defined 3-D path by: fitting a plurality of tangential planes to different regions of the defined 3-D path; selecting the tangential plane having the best fit with the defined 3-D path; and generating the 2-D image slice in accordance with the selected tangential plane (0048, 0054, 0126).

Hotz ‘902 teaches wherein the processor arrangement is adapted to generate a 2-D image slice based on the defined 3-D path by: fitting a plurality of tangential planes to different regions of the defined 3-D path; selecting the tangential plane having the best fit with the defined 3-D path; and generating the 2-D image slice in accordance with the selected tangential plane (0045, 0065, 0075, 0093, fig. 6, etc.)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sonnemans ‘177 alone, or in view of Deforge ‘387 to include the features of Fu ‘619 in order to obtain robust curvature information of a point on the underlying surface, or to include the features of Joshi ‘836 in order to stably define normal on the curve based on the tangent plane, or to include the features of Hotz ‘902 in order to determine the characteristic parameters of a closed curve (e.g., an ellipse) approximating the contour of the object's cross-section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793